


Exhibit 10.54

 

MANAGEMENT SERVICES AGREEMENT

 

BETWEEN

 

PRO MED HEALTH CARE ADMINISTRATORS

 

AND

 

UPLAND MEDICAL GROUP, A PROFESSIONAL MEDICAL CORPORATION

 

EFFECTIVE: OCTOBER 1, 2002

 

1154 N. Mountain Avenue, Upland, California 91786-3633            Phone:
909.932.1045   800.28l-8886   Fax: 909.932-1065

 

--------------------------------------------------------------------------------


 

MANAGEMENT SERVICES AGREEMENT

 

TABLE OF CONTENTS

 

PAGE

 

 

 

RECITALS

 

1

1.

 

Services to be Performed and Manner of Performance

 

1

2.

 

Facilities and Personnel

 

1

3.

 

Fees

 

1

4.

 

Payer

 

1

5.

 

IPA’s Plan Account

 

2

6.

 

Term

 

2

7.

 

Termination

 

2

8.

 

Liabilities and Obligations

 

3

9.

 

Indemnification

 

3

10.

 

Accounting Records

 

3

11.

 

Professional Services

 

3

12.

 

Additional Services

 

3

13.

 

Books and Records

 

3

14.

 

Independent Contractor

 

4

15

 

Assignments

 

4

16.

 

Entire Agreement; Amendments

 

4

17.

 

Compliance with State and Federal Laws

 

4

18.

 

Force Majeure

 

4

19.

 

Enforcement Overpayment

 

4

20.

 

Expenses

 

4

21.

 

Arbitration

 

5

22.

 

Confidentiality

 

5

23.

 

Notices

 

5

SIGNATURES

 

5

FEES AND SERVICES EXHIBITS

 

 

 

 

EXHIBIT I - Fees

 

6

 

 

EXHIBIT II - Services

 

7

 

--------------------------------------------------------------------------------


 

MANAGEMENT SERVICES AGREEMENT

 

THIS MANAGEMENT SERVICES AGREEMENT (hereinafter referred to as “Agreement”) is
made and entered into as of the FIRST day of October, 2002, by and between PRO
MED HEALTH CARE ADMINISTRATORS, INC., a California corporation (hereinafter
referred to as “ProMed HCA”) and UPLAND MEDICAL GROUP, A PROFESSIONAL MEDICAL
CORPORATION (hereinafter referred to as “IPA”).

 

RECITALS

 

WHEREAS, ProMed HCA is a company that provides management services to
Independent Practice Associations (“IPAs”) and other medical organizations, and

 

WHEREAS, IPA is a physician organization organized as a California professional
medical corporation which has entered into written service agreements with
managed care or health maintenance organizations (“HMOs”), licensed pursuant to
the California Knox-Keene Act of 1975, and has as its primary objective to
deliver or arrange for the delivery of health care services to the HMO’s
Enrollees, through the IPA’s arrangements or contracts with health
professionals, all of whom are licensed, certified, or otherwise lawfully
qualified to practice their professions in the State of California, and

 

WHEREAS, IPA desires to have ProMed HCA provide management services and ProMed
HCA is willing to provide such services, under the terms and conditions set
forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth and in exchange for good and valuable consideration,
the-receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

 

1.                                     Services to be Performed and Manner of
Performance. ProMed HCA shall perform the services set forth in the “Fees and
Services Exhibits”, Exhibit II which is an essential part of this Agreement.  
The services required to be performed by ProMed HCA shall be limited to the
services set forth in the “Fees and Services Exhibits”, Exhibit II. ProMed HCA
shall perform said services consistently with the terms and conditions of the
contracts between IPA and its contracting Payers and within the framework of the
policies, interpretations, rules, practices and procedures made or established
by IPA, provided that such terms and conditions are made known to ProMed HCA and
are consistent and compatible with the description of services set forth in the
“Fees and Services Exhibits”, Exhibit II, and with all applicable state and
federal laws and regulations,

 

2.                                     Facilities and Personnel.  ProMed HCA
shall maintain the facilities and personnel necessary to provide the services to
be performed by it under this Agreement

 

3.                                     Fees.  IPA agrees to pay to ProMed HCA
for the services provided under this Agreement the fees set forth on the “Fees
and Services Exhibits”, Exhibit I, which is an essential part of this Agreement.

 

4.                                     Payer. Payer shall be defined as the
managed care or health maintenance organization (“HMO”), government agency,
employer or other organization which has entered into an agreement with IPA
under which IPA provides medical services to employees, members or Enrollees
(“Enrollees”) based on payments made by the Payer, subject to the benefits,
co-payments, limitations and exclusions set forth in the agreement between the
Payer and Enrollees.  Payer may also be any other payment source including but
not limited to, Enrollees, coordination of benefits curriers, reinsurance and
stop loss carriers, institutional providers; ancillary providers and third party
liability payers.

 

1

--------------------------------------------------------------------------------


 

5.                                       IPA’s Plan Account. The contract
between IPA and its contracting Payer shall establish a set of benefits and
other provisions which, for the purposes of this Agreement will be referred to
as a “Plan”. ProMed HCA shall establish a Plan Account to he used to pay claims
arising under the Plan. Payments made from Plan Account will be in the amount of
covered claims’ charges currently paid by ProMed HCA, plus fees agreed upon in
the attached Exhibits. It will be the IPA’s responsibility to maintain funds in
this special account sufficient to cover such reimbursements.

 

6.                                       Term.  The term of this Agreement shall
be for a period of seven (7) years, commencing October 1,2002 and ending
September 30, 2009 and shall be automatically renewed for successive one
(1) year periods, unless terminated as hereinafter provided.

 

7.                                       Termination.

 

A.                               Without Cause: After the first anniversary date
of this Agreement, either party shall have ,the right to terminate this
Agreement without cause, effective on any subsequent anniversary date, by giving
the other party advance written notice at least one hundred twenty (120) days
prior to the anniversary date.  Upon termination of this Agreement, for such
time that ProMed HCA may continue processing claims, IPA shall pay to ProMed HCA
for such services the fees specified in the attached “Fees and Services
Exhibits”, Exhibit I, and in the body of this Agreement.

 

B.                                 With Cause.  ProMed HCA may terminate this
Agreement immediately upon delivery of written notice if:

 

1.                                     IPA is unable to lawfully operate under
its articles of incorporation and bylaws, or

 

2.                                     IPA or a substantial number of its member
physicians are unable to secure and maintain the required professional liability
insurance, or

 

3.                                     In the event of a commission of a
material fraudulent act by IPA.

 

C.                                 Either party may terminate this Agreement for
cause by providing thirty (30) days written notice to the other party specifying
material breach of the provisions of this Agreement. The remedy of such breach
will result in the uninterrupted continuance of the Agreement within the
remaining term, provided that such remedy occurs within twenty (20) days of the
receipt of such notice, or if the breach is failure by IPA to make payments
required under this Agreement, then within ten (10) days of the receipt of such
notice. Circumstances beyond the control of either party, such as acts of God,
shall not be construed as constituting material breach of this Agreement.

 

D.                                The Parties agree that significant time and
effort has been spent by ProMed HCA in the development of managed care
agreements and in the maintenance of said managed care agreements.  IPA also
understands and agrees this is an on-going, time consuming process, and that in
the event of termination of this Agreement.

 

1.                                   By IPA without cause, IPA shall pay to
ProMed HCA, or;

 

2.                                   By ProMed HCA for cause, IPA agrees to pay
to ProMed HCA:

 

An amount equal to one hundred (100%) percent of the IPA’s total Gross Revenue
collected in the twelve (12) months prior to the termination date.

 

2

--------------------------------------------------------------------------------


 

E.                                 If IPA terminates this Agreement without
cause or if ProMed HCA terminates this Agreement with cause) IPA shall be
responsible to continue payment of ProMed HCA Management Fee in effect at the
time of termination, for a period of one (1) year following termination of
Agreement.

 

The above-referenced payments in case of termination of this Agreement, stated
in Section D above, shall not apply if IPA terminates this Agreement due to the
sale of all or substantially all of the stock or assets of IPA to another entity
which also holds a Management Services Agreement with ProMed HCA.

 

8.                                       Liabilities and Obligations.  ProMed
HCA shall have no responsibility, risk, liability or obligation for the funding
of the Plan or for any extended liabilities for the Plan whether resulting from
the termination of the Plan or from a change to fully or partially insured
funding methods. Such responsibility, risk, liability or obligation shall reside
solely with IPA, IPA’s contracting Payer and such other entities as are
designated in the Plan.

 

9.                                       Indemnification. ProMed HCA shall
indemnify and hold harmless IPA against any loss, claim or judgment, including
reasonable attorneys’ fees, resulting from the negligent acts or omissions or
willful misconduct of ProMed HCA.

 

IPA agrees to indemnify and hold harmless ProMed HCA against any expenses, loss,
claim or judgment, including reasonable attorneys’ fees, arising out of or
resulting from negligent acts or omissions or willful misconduct of IPA.

 

In addition, IPA shall indemnify and hold harmless ProMed HCA for losses, claims
or judgments arising out of ProMed HCA’s performance of its services hereunder
where ProMed HCA has substantially adhered to the framework of policies and
procedures made or established by IPA and made known to ProMed HCA and has
otherwise performed its services without gross negligence or willful misconduct
and in accordance with industry practices.

 

10.                                 Accounting Records. If requested by IPA,
ProMed HCA shall prepare and maintain records of the accounting of the Plan
funds based upon information provided to ProMed HCA for this purpose by IPA. 
ProMed HCA shall make such records available within forty-five (45) days of the
end of the calendar month in question. Said records are defined in the “Fees and
Services Exhibit”, Exhibit II, Sections 2 and 5.

 

11.                                 Professional Services. Except as otherwise
specifically provided in any services exhibit attached hereto, ProMed HCA shall
not be required to provide any legal or other professional services to IPA nor
shall ProMed HCA be responsible for providing the services of an independent
accountant, actuary or auditor.

 

12.                                 Additional Services. Without the prior
written approval from ProMed HCA, IPA shall make changes in the Plan effective
only on the anniversary dates of the documents governing the Plan, unless
otherwise required by applicable law or regulation. In the event such changes
require additional services to be performed by ProMed HCA, the cost of such
services shall be home by IPA and upon approval by IPA, such costs will be
deducted by ProMed HCA from Plan Account.

 

13.                                 Books and Records.  ProMed HCA shall
maintain all records pertaining to the services to be performed by it
hereunder.  ProMed HCA shall disclose the information of such records only to
IPA or as designated in writing by IPA to IPA’s designee or to a person who has
obtained an order of a court of competent jurisdiction requiring such
disclosure.

 

Upon termination of this Agreement, ProMed HCA shall deliver to IPA, upon
written request within a time period mutually agreeable, but in no event greater
than six (6) months from the date of termination, information on all claim
histories for the two (2) years immediately preceding the termination of this
Agreement

 

3

--------------------------------------------------------------------------------


 

if ProMed HCA has provided administrative services under this Agreement and/or
all files and documents pertaining to consulting services if ProMed HCA has
provided consulting services under this Agreement.

 

If such information or claim histories is so requested, the IPA agrees to pay
all costs incurred by ProMed HCA in providing such information and records,
including but not limited to, the costs of programming computer changes and
mailing. If additional information is requested by IPA subsequent to the
termination of this Agreement, ProMed HCA shall take reasonable steps to provide
such information and IPA agrees to pay all costs incurred by ProMed HCA in
providing such information, including but not limited to, the costs of
programming computer changes and mailing. ProMed HCA shall be entitled to retain
copies of all such records at its own expense,

 

14.                                 Independent Contractor.  It is understood
and agreed by the parties hereto that ProMed HCA is engaged to perform under
this Agreement as an independent contractor and there is no employee-employer
relationship between the parties, nor is there any intent to form any attachment
or affiliation between the parties as a result of this Agreement not specified
in this Agreement.

 

15.                                 Assignments. Neither party shall assign nor
delegate to any other person or entity the duties, obligations Or
responsibilities imposed upon it by this Agreement without the prior written
approval of the other party, except that ProMed HCA may assign such duties,
obligations and responsibilities to a parent or subsidiary or successor of
ProMed HCA upon thirty (30) days written notice to IPA.

 

16.                                 Entire Agreement: Amendments. This Agreement
including the exhibits hereto and any amendment hereto, contains the entire
agreement between the parties, and all prior proposals, discussions and writings
by and between the parties and related to the subject matter hereof are
superseded hereby. This Agreement may be modified or amended only pursuant to a
written instrument executed by both parties hereto, except that the parties
agree to be bound by applicable provisions mandated by state and federal law
that are proposed in good faith by either party as amendments to this Agreement.

 

17.                                 Compliance with State and Federal Laws. If
any provision of this Agreement or any portion thereof is declared invalid or
unenforceable, the remaining provisions shall nevertheless remain in full force
and effect, This Agreement shall be interpreted under the laws of the State of
California.

 

IPA shall cooperate in all audits, applications, licensure, and compliance
matters necessary for ProMed HCA to comply with state and Federal law, and with
the requirements of industry accreditation bodies.

 

18.                                 Force Majeure. Notwithstanding any provision
of this Agreement to the contrary, neither ProMed HCA nor IPA shall have any
liability to the other for a failure of performance resulting from any cause
beyond its control.

 

19.                                 Enforcement Overpayment. ProMed HCA shall
have neither the responsibility nor the obligation to take any action, legal or
otherwise, against IPA or any participant in the Plan or other person to.
enforce the provisions of the Plan. In the event that IPA desires to engage the
services of ProMed HCA for such purposes, such services may be engaged in and
rendered only pursuant to a separate written agreement between the parties.

 

20.                                 Expenses. Except as specifically otherwise
provided in this Agreement, IPA shall be solely responsible for the normal and
usual costs and expenses incurred in providing the services contemplated. ProMed
HCA shall be responsible for paying the costs and expenses incurred in
connection with the maintenance and operation of its facilities. IPA shall be
responsible for the payment of all costs attributable to professional services
contracted for or in connection with the administration of IPA or by ProMed HCA
at the direction of IPA.

 

4

--------------------------------------------------------------------------------


 

21.                                 Arbitration. Any dispute arising under this
Agreement that cannot be settled by the parties may be referred by either party
for binding Arbitration under the commercial rules of the American Arbitration
Association, in Los Angeles County, California, and the judgment of such
arbitration may be entered in any court of competent jurisdiction.

 

22.                                 Confidentiality. The parties agree that the
information processed and the work performed under this Agreement is of a
confidential nature.  ProMed HCA shall provide and IPA shall acknowledge receipt
and acceptance of ProMed HCA’s policies and procedures regarding maintenance of
Confidentiality of information.  ProMed HCA shall receive ninety (90) days
notice from IPA prior to implementation of any request by IPA for the revision
or addition of systems and/or procedures under this paragraph.

 

23.                                 Notices. Any notice required to be given
pursuant to the terms of this Agreement shall be in writing and shall be hand
delivered or sent, postage prepaid, by certified or registered mail, return
receipt requested, to ProMed HCA or IPA at the addresses set forth below in the
signature section. The notice shall be effective on the date delivered by hand
or the date of delivery indicated on the return receipt.

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement effective the
date first written above.

 

 

PRO MED HEALTH
CARE ADMINISTRATORS

 

 

UPLAND MEDICAL GROUP, A
PROFESSIONAL MEDICAL CORPORATION

 

 

 

 

 

 

By:

 

 

 

By:

 

 

Kishan Thapar, M.D.

 

 

 

Jeereddi A. Prasad, M.D.

 

Executive Director

 

 

 

President

 

 

 

Dated:

 

Dated:

 

 

 

Upland Medical Group, A Professional

 

ProMed Health Care Administrators

 

 

Medical Corporation

 

1154 N. Mountain Ave.

 

 

1154 N.Mountain Avenue

 

Upland, CA 91786

 

 

Upland, CA 91786

 

 

 

 

Tax ID# 46-0503153

 

THIS AGREEMENT IS SUBJECT TO THE SERVICES AND FEES EXHIBITS

ATTACHED HERETO AND MADE A PART HEREOF

 

5

--------------------------------------------------------------------------------


 

FEES AND SERVICES EXHIBITS

 

EXHIBIT I - FEES

 

FEES

 

1.

Management Fees: ProMed HCA shall calculate IPA Management Fees on a monthly
basis, for services provided under this Agreement. Management Fees shall be a
percentage of Gross Revenue as defined below and shall be calculated prior to
the payment of Other Liabilities and Costs of Health Care Services of IPA.

 

 

 

 

ProMed HCA shall retain from IPA Gross Revenue the following amounts after
calculation of all IPA expenses and liabilities:

 

LINE OF BUSINESS

 

PERCENTAGE

Commercial

 

12%

Point Of Service

 

12%

Medicare Risk

 

12%

Medi-Cal

 

12%

Healthy Families

 

12%

 

 

“Gross Revenue is defined as the total amounts actually received from all Payers
on a capitated per member per month basis prior to any deductions, plus the
total amounts actually received from all other payment sources. Payment sources
shall include but are not limited to; capitation payments, risk sharing fund
payments, any other incentive funds, third party liability recoveries, any other
recoveries, and stop loss recoveries in excess of the stop loss premium.”

 

 

 

Plus:

 

 

2.

Affiliation Agreement: IPA may choose to sign an “Affiliation Agreement” with
Pomona Valley Medical Group, Inc., dba. ProMed Health Network (“PMPV”). The
purpose of this agreement will be to pass through HMO Enrollees from ProMed
Health Network to the IPA, upon HMO acceptance and approval of Affiliation
Agreement. By execution of an Affiliation Agreement, the IPA will become an
affiliated IPA to PMPV (“Affiliated IPA”). The Affiliated IPA win be charged a
fee (“Affiliation Fee”) of fifty ($0.50) cents PMPM (per Member Per Month) for
each Enrollee, until such time as IPA executes their own HMO agreements and the
Enrollees are formally transferred to IPA.

 

 

 

All Enrollees assigned to Affiliated IPA under the PMPV HMO agreements shall be
managed and administered as separate and distinct Enrollees to the IPA. All
revenue and costs incurred by this membership shall be the responsibility of the
Affiliated IPA, as defined in the Affiliation Agreement, Plus;

 

 

3.

Consulting Fees: When performed by an employee or affiliate of ProMed HCA, IPA
shall pay ProMed HCA for consultation services (including travel expenses) not
included in the services described in Exhibit II, on a “Per Project” or hourly
rate of $150,00 per hour. Charges for Consulting Fees are due and payable by IPA
upon receipt of an itemized statement from ProMed HCA, Plus;

 

 

4.

Other Fees: Additional fees for provision of hardware and software, not included
in initial installation, will be quoted on a “Per Project” basis and agreed upon
in writing between the parties prior to provision of said services. Charges for
Other Fees are due and payable by IPA upon receipt of an itemized statement from
ProMed HCA or shall upon approval by IPA, be deducted from lPA’s Plan Account.

 

 

5.

Timing and Manner of Payment: ProMed HCA shall deduct the Management Fees from
IPA’s Plan Account on or before the twentieth (20th) day of each month.

 

6

--------------------------------------------------------------------------------


 

FEES AND SERVICES EXHIBITS

EXHIBIT II - FEES

 

SERVICES TO BE PERFORMED BY PRO MED HCA

 

1.

Claims

 

 

 

 

a.

Adjudication of claims for IPA’s services

 

b.

Upon written request by IPA, non-clinical assistance to reconcile problems
between provider and patients

 

c.

Match claims to authorizations

 

d.

Print, sign and transmit medical service payment checks to Participating
Providers

 

e.

Microfilm original claims

 

 

 

2.

Claims Reports

 

 

 

 

a.

Prepare encounter data reports

 

b.

Prepare accounts receivable reports

 

c.

Prepare accounts payable reports (if applicable)

 

d.

Prepare month-end claims financial report as appropriate (i.e. lags and IBNR

 

e.

Provide claims utilization/encounter data reports to meet Payer requirements

 

 

 

3.

Claims Support Activities

 

 

 

 

a.

Maintain vendor file (provider contract terms and IRS Form 1099 tax information)

 

b.

Coordinate claims payment policy with IPA

 

c.

Manage cash balances for claims demand deposit account

 

d.

Order and implement customized software applications requested by IPA, at IPA’s
expense

 

 

 

4.

Eligibility

 

 

 

 

a.

Maintain and update eligibility records on a monthly basis

 

b.

Provide physician assignment and eligibility and retroactive detail reports,
which coincide with payments to IPA physicians, on a monthly basis

 

c.

Prepare capitation payments per IPA guidelines to correspond with Payer
eligibility and physician assignment

 

d.

Provide necessary eligibility verification consistent with that received from
Payer

 

 

 

5.

Accounting

 

 

 

 

a.

Provide information necessary for IPA’s accountant, to close medical expense
journals and ledgers each month

 

b.

Bind and store computerized accounting reports, or microfiche reports

 

c.

Provide incentive distribution payments to IPA Physicians, at IPA’s direction

 

7

--------------------------------------------------------------------------------


 

6.

Authorizations

 

 

 

a.

Provide on-line authorization services

 

b.

Provide authorization tracking and verification per IPA policy

 

c.

Assist in development of guidelines for authorization (i.e. second opinion,
ancillary services, etc.)

 

d.

Provide trending comparison based on utilization of primary and specialty
physicians

 

e.

Generation and distribution of authorization logs to provide notification to
providers of authorization status, including Initial Determination for Medicare
line of business

 

f.

Provide telephone authorization services during working hours and nurses by
telephone for authorization services after working hours

 

 

 

7.

Quality Assurance and Utilization Review

 

 

 

a.

Provide supplemental nursing support services and triage services relative to
Utilization Review and Quality Assurance

 

b.

Provide Monthly/Quarterly/Annual Quality Management reports

 

c.

Provide Daily/Weekly/Monthly Utilization Review reports for IPA’s Director/Board

 

d.

Assist Physicians and make Quality Assurance recommendations in Quality
Assurance Review

 

e.

Administer grievance procedures, per Plan requirements

 

 

 

8.

Credentials/Contracts

 

 

 

a.

Assist IPA in development and implementation of credential guidelines

 

b.

Maintain credential and contract files for IPA Physicians

 

c.

Provide appropriate credential information to contract entities

 

d.

Assist in marketing IPA to Payers, negotiate and manage contracts

 

e.

Assist IPA in arranging and negotiating IPA contracts which include, but are not
limited to: hospitals, home care, radiology, laboratory and other ancillary
services

 

8

--------------------------------------------------------------------------------
